Plaintiff in error was indicted for the offense of murder in the first degree and was convicted of manslaughter.
The only question presented to us is that of the sufficiency of the evidence to sustain the judgment. The same question was presented to the trial court on motion for new trial, which motion was overruled.
There is sufficient substantial evidence disclosed by the record to sustain the verdict and judgment.
The judgment should be affirmed. It is so ordered.
Affirmed.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
DAVIS, C. J., and TERRELL, J., concur in the opinion and judgment.